DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action is in response to the amendment received 6/9/2022.
2.	Claims 1-20 are pending in the application. Claims 1, 11, and 19 are independent claims. 
3.	The rejection of claims 1-20 on the grounds of nonstatutory double patenting has been withdrawn pursuant to applicant’s arguments. The rejection of claims 1, 3-5, 13, 15-17, 19, and 20 under 35 U.S.C. 103 as being unpatentable over Talley and Balabanovic has been withdrawn pursuant to applicant’s amendments. Claims 7, 10, and 17 rejected under 35 U.S.C. 103 as being unpatentable over Talley in view of Balabanovic and further in view of Gobert have been withdrawn pursuant to applicant’s amendments. 


Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In reference to independent claim 1, the claim recites the following:
	‘In response to a user selection of one of the plurality of storylines, playing, in a predetermined order one after another in the second area of the storyline content UI’
The specification (See para. 0005, 0063) in response to a user selection of the visual representation of the new video clip, playing the new video clip in the first area. Each of user interfaces 400a, 400b, and 400c can also include a content player 410a-c for providing playback of content items associated with the storyline. One or multiple video segments from the visual representation of video clips may be selected for playback in the first area.
	Thus, the claims recite playing a storyline (i.e. a video clip) in a second are of the storyline content UI however the specification does not describe any scenario or function where the video clips are played in the second area. Thus, the claim fails to comply with the written description requirement. 
In reference to independent claims 11 and 19, the claims recite similar language to that of claim 1 and include the same language as it relates to the ‘second area’. Thus, the claims are rejected under similar rationale.
In reference to dependent claims 2-10, 12-18, and 20, the claims are dependent upon rejected base claims. Therefore, the claims are rejected for inheriting the same deficiencies of the independent claims.



Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3-5, 13, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Talley (US 2015/0020170 A1) and Balabanovic et al (US 6,976,229 A1) and further in view of Khan et al., PGPub. 2012/0210221 filed (6/1/2011).
In reference to independent claim 1, Talley teaches:
	providing, on a mobile device, a storyline content user interface (UI) for adding video content to a storyline, the storyline content UI having a first area allowing video playback, a second area to present visual representations of a plurality of video clips of a plurality of storylines, and a third area including a first UI element to allow video content recording (See Talley, para. 0008, 0107, 0115-0117, 0141-0143, figures 48-50) a mobile device with a user interface allowing a user to create new video content in an area, display a visual representation of said video content in a separate area through the review of prior recorded video content clips, and further provides a specific button illustrated in figure 48 (i.e. UI element) for recording video content. (See Talley, para. 0141-0142, 0173; figures 49 and 50, 66) a means of creating a visual representation of said video content for review and/or selection by a user within the application on the mobile device. The newly created and saved video story is associated with additional stories as is illustrated in figure 66 for review, selection, and/or editing a story.  
	in response to a user activation of the first UI element, causing recording of a new video clip to be initiated (See Talley, para. 0008, 0011, 0141-0143; and figure 47-48) a user can record personal historical information such as video content based upon at least a selection of a record button displayed on the mobile device.
	determining that a duration of the new video clip satisfies a predetermined threshold (See Talley, para. 0142) once the user has selected to create a video story, the user may begin recording for up to 10 minutes or other length as provided by the story application.
	creating, by a processing device, a visual representation of the new video clip; associating the new video clip with an additional storyline (See Talley, para. 0141-0142, 0173; figures 49 and 50, 66) a means of creating a visual representation of said video content for review and/or selection by a user within the application on the mobile device. The newly created and saved video story is associated with additional stories as is illustrated in figure 66 for review, selection, and/or editing a story. Figure 37 also illustrates additional stories within a storyline whereby a user generating a video story would include associating the video content with additional stories.
adding the visual representation of the new video clip to the second area (See Talley, para. 0141-0142, 0173; figures 49 and 50, 66) a means of creating a visual representation of said video content for review and/or selection by a user within the application on the mobile device. The newly created and saved video story is associated with additional stories in a second area as is illustrated in figure 66 for review, selection, and/or editing a story. Figure 37 also illustrates additional stories within a storyline whereby a user generating a video story would include associating the video content with additional stories. Talley does not specifically disclose creating, by a processing device, a visual representation of the new video clip, and adding the visual representation of the new video clip to the second area.  However, Balabanovic discloses a multimedia storytelling system for with digital images (abstract; col. 1, lines 40-55).   Balabanovic teaches a visual interface which splits the screen into three general areas; a first area (fig. 1, 102) provides a graphical representation for browsing and navigating media objects such as photographs; three tracks of thumbnail images are displayed, and each story appears as a sequence of thumbnail  images (col. 4, lines 47-67); a second area (fig. 1, 103) displays a large image which represents a selected thumbnail of  a story or photograph currently being selected in the tracks in the first area (col. 6, lines 8-15); and a third area (fig. 1, 104) shows available audio narrations of the photograph currently displayed (col. 6, lines 16-28).  Balabanovic teaches a play button for playing audio clips (col. 8, lines 9-16); an add button for adding a currently displayed image to a working set (col. 8, lines 23-26); a recording button that starts a recording function (col. 8, lines 41-45); and a new recording is associated with a selected thumbnail image in a story being authored (col. 8, lines 46-66).  Balabanovic teaches a collection of photographs or single photograph may represent a story (col. 3, lines 18-19 and 38-39); representations of audio clips (col. 1, lines 53-56), and representations of video clips (col. 11, lines 66-67).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Talley’s method of providing a user interface for creating personal historical information or creating an ebook to include Balabanovic’s teaching of using two or more screens in the user interface, more specifically, adding a first screen for enabling a user to create a storyline, a second screen for playing video content, a third screen for recording and/or adding video content, etc., because presenting one specific screen for one specific task facilitates and simplifies interaction with the storyline.
in response to a user selection of one of the plurality of storylines, playing, in a predetermined order one after another in the second area of the storyline content UI on the mobile device, video clips of the plurality of storylines, the video clips comprising the new video clip of the additional storyline and at least one video clip of the plurality of video clips of the plurality of storylines (See Tally, para. 0139-0142) A use may review and play stored video content in the second area of the story content UI. The reference fails to explicitly state playing the video content in a predetermined order on the mobile device, the new video clip and at least one of the video clips having the visual representations in the second area. 
The reference Balabanovic teaches (See Col. 5 and 7) a user can browse through stories and play back previously created stories. A user can further simultaneously view authored stories, view/navigate through photographs and view/create new stories. Thus, the reference discloses a means of viewing multiple multimedia formatted content based upon a selection of a user interface button. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the multimedia story playback methods of Tally which teach buttons for playback of timestamped multimedia story content with the reference to Balabanovic which teaches the playback of multiple multimedia clips in response to a user selection since it would have provided an added benefit of decreasing an amount of time required to review and/or view saved timestamped video content.
The reference to Tally teaches (See Tally, para. 0139-0142) A use may review and play stored video content in the second area of the story content UI. The reference fails to explicitly state playing the video content in a predetermined order on the mobile device, the new video clip and at least one of the video clips having the visual representations in the second area. However, the reference fails to explicitly teach displaying a video clip followed by an additional video clip representing a storyline. The reference to Khan discloses a similar video and multimedia interface for generating and editing content. The reference to Kahn teaches (See Khan, para. 0087-0089) a user interface with multiple video clip representations and further allows a user to select a representation of the clip and play a first and second video clip representing a storyline. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the references to Tally in view of Balabanovic which teach a means of generating and displaying video clips in a single interface and performing selections of video clips with the reference to Khan which teaches a means of displaying an interface including multiple video clips (i.e. storylines) and further allows the selection of one video clip which provides a way to playback the video clips within the timeline since this would have provided an added benefit of reviewing any portion of the video clips displayed in a sequence for an improved playback of media content.  
In reference to dependent claim 2, Talley teaches: 
Monitoring the duration of the new video clip being recorded; and limiting the duration of the new video clip and a duration of each subsequent video clip to the predetermined threshold (See Talley, para. 0142) once the user has selected to create a video story, the user may begin recording for up to 10 minutes or other length as provided by the story application.
In reference to dependent claim 3, Talley teaches:
	Stopping the recording of the new video clip in response to a user re-activation of the first UI element (See Talley, para 0142) Once finished, the user presses the record button again to stop the recording.
In reference to dependent claim 4, Talley teaches:
	Providing a second UI element to add the new video clip to the additional storyline (See Talley, figure 49 and para. 0142) a screen displayed with a specific ‘save’ button that allows for the saving of video files with additional video and multimedia stories.
In reference to dependent claim 5, Talley teaches:
	Providing a third UI element to add one or more additional users to the additional storyline; and causing an identifier of the additional storyline to be shared with the one or more additional users in response to a user activation of the third UI element, wherein sharing the identifier of the additional storyline allows the one or more additional users to contribute to the storyline (See Talley, para. 0013, 0109, 0115) the user is provided with the option to authorize dissemination of the story to authorized designees; the user can share a jointly created ebook (par. 0013).  When the user has a story to share, the user may access the system’s Share Story functionality and be directed to Share Story screen; the system will share the story per the user’s requirements (par. 0121).
In reference to dependent claim 6, Talley teaches:
	Receiving a user request to share the additional storyline with one or more other users; and presenting information about the additional storyline to the one or more other users (See Talley, para 0013, 0109, 0115 and 0121) teaches the user is provided with the option to authorize dissemination of the story to authorized designees. The user can share a jointly created ebook.  When the user has a story to share, the user may access the system’s Share Story functionality and be directed to Share Story screen; the system will share the story per the user’s requirements.
In reference to dependent claim 8, Talley teaches:
	Wherein the predetermined order is an order in which the video clips were created (See Talley, para. 0173) The saved story will then appear in the user’s system home screen, as part of the user’s list of created stories. The date and time saved may appear proximate the title.
In reference to dependent claim 9, Talley teaches:
	Playing one or more of the video clips that were not previously viewed by the user (See Tally, para. 0139-0142) A use may review and play stored video content in the second area of the story content UI. The reference fails to explicitly state playing the video content in a predetermined order on the mobile device, the new video clip and at least one of the video clips having the visual representations in the second area. 
In reference to claims 11-16 and 18, the claims recite a system for carrying out similar limitations to those found in claims 1-6 and 8, respectively. Therefore, the claim is rejected under similar rationale. 
In reference to claims 19 and 20, the claims recite a computer readable medium for carrying out similar language to the method claims 1 and 2, respectively. Therefore, the claim is rejected under similar rationale.
8.	Claim 7, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Talley, PGPub. 2015/0020170 in view of Balabanovic USPN 6,976,229 and Khan et al., PGPub. 2012/0210221 filed (6/1/2011) and further in view of Gobert et al., USPGPub. 2011/0194839.
In reference to dependent claim 7, Talley teaches:
	Wherein the storylines include one or more storylines of the user and one or more storylines of other users to which the user has subscribed (See Talley, para. 0141-0142, 0173; figures 49 and 50, 66) a means of creating a visual representation of said video content for review and/or selection by a user within the application on the mobile device. The newly created and saved video story is associated with additional stories as is illustrated in figure 66 for review, selection, and/or editing a story. Figure 37 also illustrates additional stories within a storyline whereby a user generating a video story would include associating the video content with additional stories. The references to Talley in view of Balabanovic and Khan fail to explicitly teach presenting, to a user of the mobile device, a home screen UI including visual representations of storylines of the user and visual representations of additional storylines to which the user has subscribed.  However, Gobert (See para. 0007 and 0017) discloses a system and method provided for mass participation of movies.  Gobert teaches story lines may be provided to actors who are subscribers; the storyline may be provided via a website, web video, etc.; and the subscribers are enabled to suggest a specific story line and scenarios that may be subsequently provided to all of the storyline subscribers based on a collaborative process.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the references of Talley in view of Balabanovic  and Khan which teach a method of providing a user interface for creating a story with the reference to Gobert which teaches displaying representations of storylines to subscribers since it would have provided an added benefit of convenience for a user collaborating with multiple stories to be able to select a representation of a story for editing or viewing.
In reference to dependent claim 10, Talley teaches:
	Providing, in an update UI, updates on the one or more storylines of the other users to which the user has subscribed (See Talley, para. 0141-0142, 0173; figures 49 and 50, 66) a means of creating a visual representation of said video content for review and/or selection by a user within the application on the mobile device. The newly created and saved video story is associated with additional stories as is illustrated in figure 66 for review, selection, and/or editing a story. Figure 37 also illustrates additional stories within a storyline whereby a user generating a video story would include associating the video content with additional stories. The references to Talley in view of Balabanovic and Khan fail to explicitly teach providing, in an update UI, updates on the one or more storylines of the other users to which the user has subscribed.  However, Gobert (See para. 0007 and 0017) discloses a system and method provided for mass participation of movies.  Gobert teaches story lines may be provided to actors who are subscribers; the storyline may be provided via a website, web video, etc.; and the subscribers are enabled to suggest a specific story line and scenarios that may be subsequently provided to all of the storyline subscribers based on a collaborative process.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the references of Talley in view of Balabanovic and Khan which teach a method of providing a user interface for creating a story with the reference to Gobert which teaches displaying representations of storylines to subscribers since it would have provided an added benefit of convenience for a user collaborating with multiple stories to be able to select a representation of a story for editing or viewing.
In reference to dependent claim 17, the claim recites a system for carrying out similar steps to those found in the method dependent claim 7. Therefore, the claim is rejected under similar rationale. 
Response to Arguments
9.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amended the claims and thus changed the scope of the invention when the claims are read as a whole. More specifically, the claims define ‘selection of one of the plurality of storylines, playing, in a predetermined order one after another in the second area of the storyline content UI on the mobile device, video clips of the plurality of storylines, the video clips comprising the new video clip of the additional storyline and at least one video clip of the plurality of video clips of the plurality of storylines. The changes required the examiner to withdraw the prior art rejection and perform a new search.



Conclusion
10.	The examiner recommends adding language to the claim to further clarify and define the association of the video clips to the storylines in the independent claim.  The first limitation of the independent claim recites ‘a plurality of video clips of a plurality of storylines’. The examiner suggests ‘wherein each of the plurality of video clips is associated with one or more of the storylines’. Further, for each video clip generated, it is associated with a new storyline or added to a current storyline based on metadata such that the metadata of the video clip receives a storyline identifier to associate it with the storyline. The specification, para. 0046, includes language that states tagging the video clip with the identifier of the storyline by adding the identifier of the storyline to metadata of the clip. Thus, further clarifying how the association takes place. The examiner recommends adding language to the claim that pertains to this concept to clearly identify how video clips are associated with the storyline. Finally, the last limitation should clearly identify the effect of a user selection of one of the plurality of storylines. It is unclear whether the last limitation is attempting to capture the embodiment of figure 8b (para. 0076) where the user selects an image representation of one storyline but then it displays video clips associated with the same storyline based on metadata included with the next video clip that is associated with the same storyline or if applicant is attempting to capture a video clip from a different storyline thus the video clip includes an identifier to indicate the different storyline from a different user or the same user. Thus, providing language in the claim to generate an identifier within the metadata of the video clip when it finished recording and more clearly identifying the drill down effect of playing a sequence of different video clips based on the stored metadata associating the video clips with the same storyline would improve understanding of the features claimed. The concept of generating video clips and how the associated is created between the video clip and the storyline is essential to the novelty of then determining which of the video clips to playback in the first area based on the storyline identifiers within the metadata of each video clip. The Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178